UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4742


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES THOMAS LINK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:14-cr-00076-TSE-2)


Submitted:   May 28, 2015                 Decided:   June 17, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Jenkins, Jr., BYNUM & JENKINS, PLLC, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Jennifer A. Clarke, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Thomas Link pled guilty, pursuant to a written plea

agreement, to two counts of brandishing a firearm during a crime

of    violence,       in   violation        of       18    U.S.C.       §    924(c)(1)(A)(ii)

(2012).       Link subsequently filed a motion to withdraw his plea

with   respect    to       one    of     these       counts.       In       his   motion,   Link

alleged that his plea was involuntary because it was premised on

his mistaken belief, based on a conversation with the prosecutor

and defense counsel, that a codefendant would testify against

him if he proceeded to trial.                    Following an evidentiary hearing,

the district court denied Link’s motion.                         On appeal, Link argues

that the district court erred in denying his motion.                                 Finding no

error, we affirm.

       We review a district court’s denial of a motion to withdraw

a    guilty    plea    for       abuse    of     discretion.                United   States    v.

Nicholson,      676 F.3d 376,     383-84          (4th   Cir.       2012).     After   a

district court accepts a guilty plea but before sentencing, a

defendant may withdraw his guilty plea if he “can show a fair

and just reason for requesting the withdrawal.”                                   Fed. R. Crim.

P. 11(d).       A defendant has “no absolute right to withdraw a

guilty plea,” and he “has the burden of showing a fair and just

reason for withdrawal.”                  United States v. Ubakanma, 215 F.3d
421, 424 (4th Cir. 2000).



                                                 2
       Although       we     have   identified            several    factors        to     be

considered      in    assessing        whether      the    defendant       has   met      his

burden, United States v. Moore, 931 F.2d 245, 248 (4th Cir.

1991), a central factor is the knowing and voluntary nature of

the guilty plea.             Nicholson, 676 F.3d at 384.                   “[A] properly

conducted Rule 11 guilty plea colloquy leaves a defendant with a

very     limited           basis    upon          which     to      have      his        plea

withdrawn.”          Nicholson, 676 F.3d    at    384    (internal      quotation

marks omitted).

       With   these        standards    in    mind,       and    having    reviewed      the

transcripts of the Rule 11 hearing and the hearing on the motion

to withdraw, we conclude that the district court did not abuse

its discretion in finding that Link failed to show a fair and

just reason to withdraw his plea.                     Accordingly, we affirm the

district      court’s       judgment.        We     dispense      with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                  AFFIRMED




                                              3